United States Securities and Exchange Commission Washington,D.C. 20579 Form8-K Current Report Pursuant to Section13 or 15( d ) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) – April 22, 2016 Littelfuse,Inc. (Exact name of registrant as specified in its charter) Delaware 0-20388 36-3795742 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8755 W. Higgins Road, Suite 500, Chicago, IL 60631 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (773) 628-1000 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On April22, 2016, the Company held its 2016 Annual Meeting of Stockholders. A quorum was present at the meeting as required by the Company’s Bylaws. The final results of voting for each matter submitted to a vote of stockholders at the meeting are as follows: Proposal 1: Election of Directors The following seven individuals were elected to the Board of the Company to serve as directors until the 2017 Annual Meeting of Stockholders and until their successors have been duly elected and qualified: Nominees For Against Abstain Broker Non- Voters Tzau-Jin (T. J.) Chung Cary T. Fu Anthony Grillo Gordon Hunter John E. Major William P. Noglows Ronald L. Schubel Proposal 2: Approval and Ratification of the Appointment of Grant Thornton LLP as the Company’s Independent Auditors The appointment of Grant Thornton LLP as the Company’s independent auditors for the fiscal year ending December 31, 2016 was approved and ratified. For Against Abstain Proposal 3: Advisory Vote on Compensation of Named Executive Officers The stockholders approved, on an advisory, non-binding basis, the compensation of our named executive officers. For Against Abstain Broker Non-Votes -2- Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Littelfuse, Inc . Date: April 28, 2016 By: /s/ Meenal A. Sethna Meenal A. Sethna Executive Vice President and
